Citation Nr: 0707398	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  
This issue was remanded by the Board in August 2003, April 
2004, and May 2005, for further development.  All requested 
development having been completed, this claim now returns 
again before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran's diabetes mellitus is not related to service; 
the evidence of record does not indicate that the veteran was 
exposed to herbicides in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2003, June 
2005, October 2005, and June 2006.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, report of VA 
examination, and service personnel records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records, service personnel 
records, and report of VA examination.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).   The 
Board points out that there is some disagreement in the 
veteran's medical records as to whether the veteran carries a 
diagnosis of Type I or Type II diabetes; however, based on a 
report of June 2003 VA examination, which found that it was 
as least as likely as not that the veteran's diabetes was 
Type II, the Board will concede that the veteran currently 
has Type II diabetes mellitus.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes 
mellitus.  The veteran's primary allegations with regard to 
diabetes mellitus are that the condition is either related to 
presumptive herbicide exposure, as he alleges he was 
stationed briefly in Vietnam, such that a presumption of 
service connection would arise under 38 C.F.R. § 3.309(e), or 
that he was directly exposed to herbicides in Thailand, in 
particular in spraying herbicide to clear certain areas of 
brush in the base at which he was stationed, such that 
service connection would be warranted for diabetes based on 
direct herbicide exposure.

Initially, the Board points out that there is no evidence of 
record which indicates that the veteran was ever stationed 
in, or set foot in, Vietnam.  The veteran's DD-214 does show 
that he received the Vietnam Service Medal.  Under Haas v. 
Nicholson, 20 Vet. App. 257 (2006), this, in the absence of 
evidence to the contrary, is sufficient evidence to presume 
that a veteran stepped foot in Vietnam, and is therefore 
presumed exposed to herbicides, and entitled to all the 
presumptions pertaining to service connection based on 
exposure to herbicides, including service connection for 
diabetes.

However, in this case, there is contrary evidence, which 
indicates that the veteran did not step foot in Vietnam.  The 
veteran's personnel records appear to be complete, and 
clearly show that he was stationed in Thailand, not Vietnam, 
and that this is the reason for his award of a Vietnam 
Service Medal.  Service records show that the veteran was 
stationed in Thailand from July 11,1966, to May 15, 1967, and 
again from January 29, 1968, to January 29, 1969.  Although 
the veteran has indicated that he served in Vietnam 
temporarily several times, his personnel records do not show 
that he was ever stationed in Vietnam, even for a day.  Thus, 
the Board finds that the preponderance of the evidence of 
record shows that the veteran did not serve in Vietnam, and 
he therefore would not be entitled to a presumption of 
herbicide exposure based on service in Vietnam, such that 
service connection for his diabetes could be granted on that 
basis.  

Nor does the evidence show that, while stationed in Thailand, 
the veteran was actually exposed to herbicides, such that he 
would be entitled to service connection for diabetes based on 
actual confirmed exposure to herbicides.  While the veteran 
has reported that he was exposed to herbicides in service in 
Thailand; and recalled seeing barrels of Agent Orange at the 
base he served on, and has also reported using Agent Orange 
to kill weeds around his base, there is no actual evidence of 
record indicating that the veteran was exposed to any 
herbicide, as defined in 38 C.F.R. § 3.307(a)(6), in service.  
There is no record that Agent Orange was used by the military 
anywhere near the veteran, during his period of service in 
Thailand.  In response to a request regarding herbicide usage 
in Thailand during the veteran's period of service, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
indicated that their research found that herbicides were not 
sprayed near U.S. personnel in Thailand.  The JSRRC indicated 
that herbicides were only sprayed in Thailand for test 
purposes in the early and mid 1960s in remote jungle areas.  
As such, the Board finds that service connection for 
diabetes, on a presumptive basis as due to direct evidence of 
exposure to herbicides, is also not warranted.

Finally, the Board also finds the service connection for 
diabetes mellitus is not warranted on a direct basis.  In 
this regard, the Board notes that the veteran's service 
medical records are negative for complaints of, or treatment 
for, diabetes.  The veteran has alleged that he was first 
diagnosed with diabetes in 1973; however, there is no medical 
evidence of record dated any earlier than April 1991 
indicating that the veteran had a diagnosis of diabetes.  
However, at that time the veteran did report a history of 
diabetes.  Even assuming that the veteran was first diagnosed 
with diabetes in 1973 however, this occurred five years after 
the veteran's separation from service.  Furthermore, there is 
no medical evidence of record linking the veteran's current 
diagnosis of diabetes directly to service.

Considering all evidence of record, and the fact that the 
veteran was not diagnosed with diabetes mellitus until at 
least five years after his separation from service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for diabetes mellitus 
on a direct basis, as well as on a presumptive basis due to 
herbicide exposure.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


